 Case 16-39654        Doc 526      Filed 12/08/20 Entered 12/08/20 10:14:37        Desc Main
                                   Document      Page 1 of 21



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                           )     Case No. 16-39654
                                                 )     (Jointly Administered)
ARGON CREDIT, LLC, et al,                        )
                                                 )     Chapter 7
                        Debtors.                 )
                                                 )     Hon. Deborah L. Thorne
                                                 )
                                                 )     Hearing Date: January 7, 2021 at 9:00 a.m.
                                                 )

                                     NOTICE OF MOTION

         TO: See attached list

        PLEASE TAKE NOTICE that on January 7, 2021 at 9:00 a.m., I will appear before the
Honorable Deborah L. Thorne, or any judge sitting in her place, and present the Motion for Entry
of an Order Pursuant to Bankruptcy Rule 9019 Approving Settlement with Gary Zumski. Parties-
in-interest may obtain a copy of the Motion by contacting undersigned counsel.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID and password for this hearing will be
provided by chambers at a later date. These credentials can also be found on the judge’s
page on the court’s web site, at https://www.ilnb.uscourts.gov/content/judge-deborah-l-thorne.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
 Case 16-39654    Doc 526   Filed 12/08/20 Entered 12/08/20 10:14:37        Desc Main
                            Document      Page 2 of 21



Dated: December 8, 2020               KAREN R. GOODMAN, CHAPTER 7
                                      TRUSTEE

                                      By: /s/ Elizabeth L. Janczak
                                         One of Her Attorneys

                                       Shelly A. DeRousse, Esq.
                                       Elizabeth L. Janczak, Esq.
                                       FREEBORN & PETERS LLP
                                       311 South Wacker Drive, Suite 3000
                                       Chicago, Illinois 60606-6677
                                       Telephone: 312.360.6000
                                       Facsimile: 312.360.6520
                                       sderousse@freeborn.com
                                       ejanczak@freeborn.com
 Case 16-39654      Doc 526      Filed 12/08/20 Entered 12/08/20 10:14:37         Desc Main
                                 Document      Page 3 of 21



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                           )     Case No. 16-39654
                                                 )     (Jointly Administered)
ARGON CREDIT, LLC, et al,                        )
                                                 )     Chapter 7
                      Debtors.                   )
                                                 )     Hon. Deborah L. Thorne
                                                 )
                                                 )     Hearing Date: January 7, 2021 at 9:00 a.m.
                                                 )

                                 CERTIFICATE OF SERVICE

       I, Elizabeth L. Janczak, an attorney, hereby certify that on December 8, 2020, I caused a
true and correct copy of the foregoing Notice of Motion and Motion for Entry of an Order
Pursuant to Bankruptcy Rule 9019 Approving Settlement with Gary Zumski, to be filed with the
Court and served upon the following parties by the manners listed.

                                                      /s/ Elizabeth L. Janczak

CM/ECF Service List (Notice and Motion)

Harold Abrahamson aralawfirm@aol.com
Gabriel Aizenberg aizenbergg@gtlaw.com, malisc@gtlaw.com; chilitdock@gtlaw.com;
stibbep@gtlaw.com; mendeloffs@gtlaw.com; ickesp@gtlaw.com
Kimberly Bacher Kimberly.Bacher@usdoj.gov, kimberlyabacher@hotmail.com
Paul M Bauch pbauch@lakelaw.com, smohan@lakelaw.com;
5242@notices.nextchapterbk.com
Rachel Blise rblise@foley.com
Michael A Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
Terence Campbell tcampbell@cotsiriloslaw.com, protert@cotsiriloslaw.com
Jeffrey C Dan jeffd@goldmclaw.com
Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com
William J Factor wfactor@wfactorlaw.com, wfactorlaw@gmail.com;
bharlow@wfactorlaw.com; wfactor@ecf.inforuptcy.com; wfactormyecfmail@gmail.com;
factorwr43923@notify.bestcase.com
Jonathan P Friedland jfriedland@sfgh.com, bkdocket@sfgh.com
Matthew T. Gensburg MGensburg@gcklegal.com
Karen R Goodman kgoodman@cranesimon.com, il24@ecfcbis.com;
dkobrynski@cranesimon.com; kgoodman@ecf.axosfs.com; abell-powell@cranesimon.com
Karen R Goodman kgoodman@cranesimon.com, abell-powell@cranesimon.com
E. Philip Groben pgroben@gcklegal.com, bcervantes@gcklegal.com,
rrodriguez@gcklegal.com
Valerie A Hamilton vhamilton@sillscummis.com
 Case 16-39654      Doc 526    Filed 12/08/20 Entered 12/08/20 10:14:37   Desc Main
                               Document      Page 4 of 21



Jill M Hutchison jhutchison@cotsiriloslaw.com, bdardar@cotsiriloslaw.com
Elizabeth L Janczak ejanczak@freeborn.com, bkdocketing@freeborn.com
Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
Derek V. Lofland derekloflandesq@gmail.com
Sara E Lorber slorber@wfactorlaw.com, slorber@ecf.inforuptcy.com;
nbouchard@wfactorlaw.com; bharlow@wfactorlaw.com
Edward Miller edmilleresq@aol.com
Karthik Nagarur knagarur@gmail.com
Jeffrey K. Paulsen jpaulsen@wfactorlaw.com, bharlow@wfactorlaw.com;
jpaulsen@ecf.inforuptcy.com
Nancy A Peterman petermann@gtlaw.com, chilitdock@gtlaw.com; greenbergc@gtlaw.com;
stibbep@gtlaw.com
Lars A Peterson lpeterson@lgcounsel.com
Peter J Roberts proberts@cozen.com, peter-roberts-1301@ecf.pacerpro.com;
cknez@cozen.com
Carolina Y. Sales csales@lakelaw.com, smohan@lakelaw.com;
5241@notices.nextchapterbk.com
Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com
Steven S. Shonder Steve@ShonderLegal.com, sshonder@me.com
David M Siegel davidsiegelbk@gmail.com, R41057@notify.bestcase.com;
johnellmannlaw@gmail.com
M. Gretchen Silver ustpregion11.es.ecf@usdoj.gov, gretchen.silver@usdoj.gov;
denise.delaurent@usdoj.gov
Arthur G Simon asimon@cranesimon.com, sclar@cranesimon.com;slydon@cranesimon.com
Michael J. Small msmall@foley.com, thardy@foley.com;DocketFlow@foley.com
Peter S Stamatis peter@stamatislegal.com
Justin R. Storer jstorer@lakelaw.com, 5217@notices.nextchapterbk.com;ECF@Lakelaw.com
Jeffrey Wilens jeff@lakeshorelaw.org

U.S. Mail Service List (Notice of Motion Only)

See attached mailing matrix.
                 Case 16-39654        Doc 526      Filed 12/08/20          Entered 12/08/20 10:14:37     Desc Main
Label Matrix for local noticing                 American Express National
                                                    Document              Bank 5 of 21
                                                                       Page                  Argon Credit LLC
0752-1                                          c/o Becket and Lee LLP                       200 W. Jackson Blvd.
Case 16-39654                                   PO Box 3001                                  Suite 900
Northern District of Illinois                   Malvern, PA 19355-0701                       Chicago, IL 60606-6986
Eastern Division
Tue Dec 8 09:52:59 CST 2020
Argon X LLC                                     Dale & Gensburg PC                           U.S. Bankruptcy Court
200 W. Jackson Blvd.                            200 W Adams St                               Eastern Division
Suite 900                                       Ste 2425                                     219 S Dearborn
Chicago, IL 60606-6986                          Chicago, IL 60606-5251                       7th Floor
                                                                                             Chicago, IL 60604-1702

Addison Professional Financial Sear             Ahmed Belhabib                               AmOne Corporation
7076 Solutions Center                           808 Canyon Terrace Ln.                       12331 SW 3rd St
Chicago, IL 60677-7000                          Folsom, CA 95630-1872                        Suite 700
                                                                                             Fort Lauderdale, FL 33325-2813


American Airlines ICU                           Andy C. Warshaw, Esq.                        Ashleigh L. Bingham
PO Box 619001                                   1200 Main St., Suite G                       258 Green St.
MD2100                                          Irvine, CA 92614-6749                        Park Forest, IL 60466-1610
Dallas TX 75261-9001


Ashley M. Dabney                                Ashley Stuart                                Audrey L. Willis
3116 W. Belmont Ave., Apt. B                    9137 Ga. Hwy. 135                            Office of the Chapter 13 Trustee, MDAL
Chicago, IL 60618-5706                          Naylor, GA 31641-2049                        P.O. Box 173
                                                                                             Montgomery, AL 36101-0173


B Money Holdings                                (p)BANK OF AMERICA                           Barclays Bank Delaware
2569 College Hill Circle                        PO BOX 982238                                ERC PO Box 57610
Schaumburg, IL 60173-5204                       EL PASO TX 79998-2238                        Jacksonville FL 32241



Barrile, John M                                 Bates, Birttney T                            Bates, LaTonya
200 W Jackson                                   914 Great Plaines                            P.O. Box 168
Chicago, IL 60606-6910                          Matteson, IL 60443-2477                      Frankfort, IL 60423-0168



Beattie, Mary                                   Bernard Marsiglia                            Bethke, John T
32429 W River Rd                                100 Forest Pl., Apt. 501                     6037 W 99th St
Wilmington, IL 60481-9578                       Oak Park, IL 60301-1196                      Oak Lawn, IL 60453-3663



Blue Treble Solutions, LLC                      Borden, Alea                                 Breen, Brian M
2009 Fairoak Ct.                                1312 W George Street Apt 3                   8500 Westberry Ln
Naperville, IL 60565-2842                       Chicago, IL 60657-4102                       Tinley Park, IL 60487-7537



Broadmark Capital, LLC                          Brown, Derrick                               Bruce W. Breitweiser
M. Brandess Sugar Felsenthal                    11615 S Hale Ave                             1504 W Washington Street
Grais & Hammer                                  Chicago, IL 60643-4821                       Bloomington, IL 61701
30 N. LaSalle St.Ste 3000
Chicago, IL 60602-3481
                 Case 16-39654           Doc 526      Filed 12/08/20           Entered 12/08/20 10:14:37     Desc Main
Budd Larner, P.C.                                  ByronDocument
                                                         Faermark         Page 6 of 21           Calloway, Evelyn
150 John F. Kennedy Pkwy                           1900 S Highland Ave Suite 100                 5803 W Erie St #3S
Short Hills, NJ 07078-2703                         Lombard, IL 60148-4998                        Chicago, IL 60644-1457



Candace Harison                                    Canete, Ira V                                 Cardinal Trust
20 N. Tower Rd.                                    1050 S School St                              77 W Wacker Dr
Oak Brook, IL 60523-1126                           Lombard, IL 60148-4025                        Suite 3100
                                                                                                 Chicago IL 60601-4904


Chapter 13 Trustee, Middle District of Alaba       Charles Augello                               Charles Beattie
P.O Box 173                                        9023 Gardner Dr.                              35 Woodlake Blvd., Apt. 1205
Montgomery, AL 36101-0173                          Alpharetta, GA 30009-2193                     Gurnee, IL 60031-3279



Chris Walker                                       Christine Sammons                             Christopher Hinsley
4138                                               3250 Cannon Bay Dr.                           720 Wellington Ave.
Ridgefield Dr.                                     Cumming, GA 30041-7721                        Elk Grove Village, IL 60007-3366
Columbus, GA 31907-6224


Clayton Pringle                                    Coates, Charles                               Cogent Communications Chicago
911 West George St.                                3535 W Armitage Ave Unit 2F                   221 N. LaSalle Street
Banning, CA 92220-4341                             Chicago, IL 60647-3602                        Chicago, IL 60601-1514



Collins, Keyoma R                                  Commonwealth Edison Co                        Conversant LLC
2708 Oxford Dr                                     3 Lincoln Center                              P.O. Box 849725
Markham, IL 60428-4762                             Attn: Bankruptcy Section                      Los Angeles, CA 90084-9725
                                                   Oak Brook Terrace IL 60181-4204


CyberRidge                                         (p)DIRECTV LLC                                Dabney, Ashley M
c/o Nortridge Software                             ATTN BANKRUPTCIES                             3116 W. Belmont Avenue #2
2 S. Pointe Dr., Ste 250                           PO BOX 6550                                   Chicago, IL 60618-5706
Lake Forest, CA 92630-8537                         GREENWOOD VILLAGE CO 80155-6550


Daniels, Panichi                                   Data Sales Co., Inc.                          Deborah Martin
61 W 146th St                                      3450 West Burnsville Pkwy                     413 Flint Trl
Riverdale, IL 60827-2853                           Burnsville, MN 55337-4203                     Jonesboro, GA 30236-1313



Denise Ortiz                                       Dennis Nix                                    Department of Treasury-Internal Revenue Serv
c/o Golden & Cardona-Loya LLP                      24701 Raymond Way                             PO Box 7346
3130 Bonita Road, Ste. 200B                        Lake Forest, CA 92630-4741                    Philadelphia, PA 19101-7346
Chula Vista, CA 91910-3263


DevBridge Group, LLC.                              Diekelman, Adam K                             Douglas Harvey
343 W. Erie St. Suite 600                          511 W Division St #512                        3836 South Hurt Rd.
Chicago, IL 60654-5789                             Chicago, IL 60610-1826                        Smyrna, GA 30082-3518
                 Case 16-39654   Doc 526      Filed 12/08/20           Entered 12/08/20 10:14:37     Desc Main
Drane, Cecelia D                           Dube,Document
                                                 Matthew R        Page 7 of 21           Enova International, Inc.
719 N. 7th St.                             226 N Adams St                                175 W. Jackson Blvd. Suite 1000
Maywood, IL 60153-1054                     Hinsdale, IL 60521-3126                       Chicago, IL 60604-2863



Enova International, Inc.                  Erica White                                   Erickson, Nathan R
200 W. Jackson St., 9th Floor              10343 Linder Ave.                             655 W Irving Park Rd Apt 1408
Chicago, IL 60606-6986                     Oak Lawn, IL 60453-4678                       Chicago, IL 60613-3136



Ferro, Peter A                             Fintech Financial, LLC                        Florian Fox
2377 Holt Rd                               Attn: Mindi Vavra                             10606 Charles St.
Minooka, IL 60447-8912                     101 Research Park Dr.                         Huntley, IL 60142-7131
                                           Mission, SD 57555


Franchise Tax Board                        Fukawa, Kim K                                 Fund Recovery Services, LLC
Bankruptcy Section MS A340                 2462 N Orchard St #1                          Sills Cummis & Gross, PC
PO BOX 2952                                Chicago, IL 60614-2624                        Attn: V. Hamilton
Sacramento, CA 95812-2952                                                                600 College Road East
                                                                                         Princeton, NJ 08540-6636

Gallop Solutions, Inc.                     Gary Zumski                                   Gonzalez, James R
P.O. Box 796575                            4204 E. Frontage Rd.                          808 Alann Dr
Dallas, TX 75379-6575                      Rolling Meadows, IL 60008-2520                Joliet, IL 60435-3821



Gonzalez, Mayra                            Heather Miller                                Heather Nicholas
4048 S Albany Ave                          25 Elm Dr.                                    11496 Autumn Hill Drive
Chicago, IL 60632-2445                     Bethany, IL 61914-9516                        Sandy, UT 84094-5671



Heidi Smith                                Hicks, Kevin                                  Howard, Casey K
388 Alicia Ave.                            4527 W Monroe St                              1624 W Division St #504
Talladega, AL 35160-2945                   Chicago, IL 60624-2519                        Chicago, IL 60622-3833



InContact, Inc.                            James Ciesielski                              James Hansen
75 West Towne Ridge Tower 1                210 N. 14th St.                               2065 East County Rd. 1300
Sandy, UT 84070-5528                       Lanett, AL 36863-6454                         Carthage, IL 62321-3511



Jamillah Omar                              Jandice Tidwell                               Jason Petty
8945 S. Dorchester Ave.                    798 County Rd. 245                            5263 Highland Trace Circle
Chicago, IL 60619-7005                     Scottsboro, AL 35768-5115                     Birmingham, AL 35215-2872



Jason Sparling                             (p)JEFFERSON CAPITAL SYSTEMS LLC              Joann Brooks
103 East 5th                               PO BOX 7999                                   2241 Mokingbird Ln.
Spring Valley, IL 61362-1420               SAINT CLOUD MN 56302-7999                     Washington, IL 61571-3338
                 Case 16-39654      Doc 526      Filed 12/08/20           Entered 12/08/20 10:14:37     Desc Main
Joseph Coler                                  KamieDocument
                                                    McKay            Page 8 of 21           Karthik Nagarur
4480 Highwood Park. Dr.                       3756 Galaway Ct.                              c/o Apollo Legal Services, LLC
Atlanta, GA 30344-7051                        Moreno Valley, CA 92555                       3900 N. Lake Shore Dr., #4D
                                                                                            Chicago, IL 60613-3462


Krivich, Alexandria N                         Lachandra Jones                               Lagina Dardy
21847 W Kentwood Dr                           3539 Oakshire Way                             1807 Highland Ave., Apt. 1
Plainfield, IL 60544-7050                     Atlanta, GA 30354-3630                        Dublin, GA 31021-3644



Lakeshore Law Center                          Larry McDuffie                                Latoria Williams
Jeffrey Wilens, Esq.                          134 GlenDale Rd.                              3840 Culver Rd.
18340 Yorba Linda Blvd.                       Leesburg, GA 31763-4714                       Tuscaloosa, AL 35401-9511
No. 107-610
Yorba Linda, CA 92886-4058

Lending Tree                                  Leroy Commander                               LexisNexis Risk Solutions
PO Box 840470                                 600 Hunter St.                                230 Park Ave.
Dallas, TX 75284-0470                         Thomson, GA 30824-1513                        7th Floor
                                                                                            New York, NY 10169-0935


Little Owl                                    Little Owl Argon, LLC                         (p)DSNB MACY S
322 E. Michigan St. Suite 302                 322 East Michigan St., Suite 302              CITIBANK
Milwaukee, WI 53202-5005                      Milwaukee, WI 53202-5005                      1000 TECHNOLOGY DRIVE MS 777
                                                                                            O FALLON MO 63368-2222


Madanyan, Harry                               Marco Boykin-Hunter                           Margon LLC
6261 W 128th Pl                               649 Candle Ln.                                Nancy A Peterman
Palos Heights, IL 60463-2325                  Birmingham, AL 35214-4874                     77 W Wacker
                                                                                            Suite 3100
                                                                                            Chicago IL 60601-4904

Maria Colindres                               Marjorie Fulmer                               Mark Tiffler Trust
6928                                          211 Mantle Dr.                                760 Village Center Dr., Ste. 200
Agnes Ave. #4                                 Madison, AL 35757-7597                        32 Ruffled Heathers
North Hollywood, CA 91605-6922                                                              Lemont, IL 60439-7746


Mark Triffler Declaration                     Martha Fackiner                               Matthew Schmarje
of Trust                                      5123 Brookwood Valley NE                      608 Queen Anne St.
Nancy A Peterman                              Atlanta, GA 30309-1455                        Woodstock, IL 60098-2841
77 W Wacker Dr
Suite 3100
Chicago IL 60601-4904
Mattull, Eric                                 McGee, Anthony E                              Meghan Hubbard
423 Osage Dr                                  2208 W 121st Place                            760 Village Center Drive, Suite 200
Dyer, IN 46311-2237                           Blue Island, IL 60406-1302                    Burr Ridge, IL 60527-4507



Merit Management Group LP                     Michalski, Rachel M                           Michelle Waters
760 Village Center Dr. Suite 200A             12933 Norwich St                              249 Silver Ridge Dr.
Burr Ridge, IL 60527-4529                     Plainfield, IL 60585-7908                     Dallas, GA 30157-8272
                 Case 16-39654          Doc 526      Filed 12/08/20           Entered 12/08/20 10:14:37     Desc Main
MicroBilt Corporation                             Microbilt
                                                      Document           Page 9 of 21           Midland Funding LLC
100 Canal Pointe Blvd., Suite 208                 1640 Airport Rd., Ste. 115                    2365 Northside Drive
Princeton, NJ 08540-7169                          Kennesaw, GA 30144-7038                       Suite 300
                                                                                                San Diego CA 92108-2709


Mounce, Tawni L                                   Munsayac, Christian                           Nelson, Rebecca
5117 North Western Ave Apt 1                      4904 N Harding Ave                            7209 Oneill Rd
Chicago, IL 60625-2737                            Chicago, IL 60625-6105                        Downers Grove, IL 60516-3769



Niko Evrard                                       Noax, LLC                                     Nunn, Marlon T
1868 Stow St.                                     310 E. 90th Dr.                               7765 S South Shore Dr Apt #2
Simi Valley, CA 93063-4265                        Merrillville, IN 46410-7188                   Chicago, IL 60649-5789



Octavio Cardona-Loya II                           Office of the U.S. Trustee                    Palla Smith
3130 Bonita Road, Suite 200-B                     219 S. Dearborn St.                           5917 Sunflower Ct.
Chula Vista, CA 91910-3263                        Room 873                                      Ellenwood, GA 30294-3891
                                                  Chicago, IL 60604-2027


Park, Rhonda                                      Pasquale Caira                                Patricia Carr
3531 Stackinghay Dr                               7508 Locust Ln.                               1152 Violet Dr.
Naperville, IL 60564-8335                         Plainfield, IL 60586-2550                     Birmingham, AL 35215-7224



Paul Kotowski                                     Penny Mullis                                  Peraza Capital
7101 N. LeClaire Ave.                             1878 Cook Ct.                                 Suite 705
Skokie, IL 60077-3480                             Montrose, GA 31065-3237                       StPetersburg, FL 33701



Peraza Capital and Investment, LLC.               Percolate Industries                          Pheareak Phan
M. Brandess Sugar Felsenthal                      107 Grand St. 2nd Floor                       25 N. Puente Dr.
Grais & Hammer                                    New York, NY 10013-5903                       Tracy, CA 95391-1147
30 N. LaSalle St. Ste 3000
Chicago, IL 60602-3481

Porche Taylor                                     (p)PORTFOLIO RECOVERY ASSOCIATES LLC          Princeton Alternative Fund (PAF)
1353 Florin Rd.                                   PO BOX 41067                                  100 Canal Pointe Blvd. Suite 208
Sacramento, CA 95822-4201                         NORFOLK VA 23541-1067                         Princeton, NJ 08540-7169



Princeton Alternative Income Fund, LP             Productive Edge, LLC.                         RSM
c/o Sills Cummis & Gross, PC                      11 E. Illinois St. Suite 200                  5155 Paysphere Circle
Attn: V. Hamilton                                 Chicago, IL 60611-5654                        Chicago, IL 60674-0001
600 College Road East
Princeton, NJ 08540-6636

RSM US LLP                                        Renita Briley                                 Richard Peterson
5155 Paysphere Circle                             50 Roswell Ct.                                247 Talking Rock Trail
Chicago, IL 60674-0001                            Atlanta, GA 30305-1412                        Dallas, GA 30132-0910
                 Case 16-39654   Doc 526      Filed 12/08/20           Entered 12/08/20 10:14:37     Desc Main
Rik Williamson                             Robert Demetrius WalkerPage 10 of 21
                                              Document                                   Robert Half
1014 W. S. 2nd                             3590 Towanda Dr.                              12400 Collections Center Drive
Shelbyville, IL 62565-1804                 Atlanta, GA 30349-2334                        Chicago, IL 60693-0124



Robert Vaughn                              Roderick Williams                             Rossow, Marie E
1236 N. Oaklane Rd. Lot 315                195 Echols Way                                808 POMEROON ST Apt 306
Springfield, IL 62707-9771                 Acworth, GA 30101-2736                        Naperville, IL 60540-4893



Ruiz, Liza                                 Sammons, Samantha K                           Sandra Rheuby
6149 W Giddings                            3420 N Lakeshore Dr. Apt 7N                   421 Mono Drive
Chicago, IL 60630-2929                     Chicago, IL 60657-2887                        Vacaville, CA 95687-5525



Schneider, Lisa                            Schnosenberg, Eric                            Seyfarth Shaw LLP
1804 S Racine Ave #4-B                     2830 N Damen Ave                              131 S Dearborn St. Suite 2400
Chicago, IL 60608-3214                     Chicago, IL 60618-8204                        Chicago, IL 60603-5577



Shah, Manali                               Sherry Ann Morris                             Sherry Morris
9031 Westminster Dr                        1205 Ridge Vista Ct.                          Allen Chern/ Douglas R. Lenhardt, Esq.
Woodridge, IL 60517-7545                   Lawrenceville, GA 30043-7019                  230 College Ave
                                                                                         Athens, GA 30601-2714


Shirley Crowell                            Stacey Gibson                                 Steven Wayne McCormick
2024 Henry Crumrpton Dr.                   1656 Eddie Jackson Rd.                        80 Reynolds Dr.
Birmingham, AL 35211-4930                  Brewton, AL 36426-3986                        Rossville, GA 30741-4898



Swoon                                      Synchrony Bank /JCP                           Tachiana Beard
8474 Solution Center                       PO Box 960090                                 1252 Hardy Point Dr.
Chicago, IL 60677-8004                     Orlando FL 32896-0090                         Evans, GA 30809-5281



Tachiana Beard                             Thomas Dyess                                  Thomas Zito
c/o Brow & Associates, LLC                 6740 Spice Pond Ln.                           3552 Brookfield Rd.
Evans, GA 30809                            Mobile, AL 36613-9320                         Birmingham, AL 35226-2055



Timothy Miller                             Tomaszkiewicz, Sean                           Tonya Sasser
25 Elm Dr.                                 2009 Fairoak Ct                               1261 Nicole Ave.
Bethany, IL 61914-9516                     Naperville, IL 60565-2842                     Atmore, AL 36502-8205



Tonyetta Andrews                           (p)TRANSUNION                                 Vanessa Waddell
601 Creste Dr.                             555 W ADAMS                                   214 Robin Hood
Decatur, GA 30035-4134                     CHICAGO IL 60661-3631                         Rome, GA 30161-5874
                 Case 16-39654           Doc 526        Filed 12/08/20          Entered 12/08/20 10:14:37             Desc Main
Velocify                                             Venkatasubramaniam,
                                                        Document Shreyas    Page 11 of 21                 Virola, Amanda L
Atn: Billing Department                              350 West Oakdale Avenue #1308                        5642 W Melrose St. Garden Unit
222 N Sepulveda 18th Floor                           Chicago, IL 60657-5657                               Chicago, IL 60634-4313
El Segundo, CA 90245-5614


Walter Yarbrough                                     William Harris                                       Wolfe, Raviv
3011 W. 61st                                         302 West Blackburn                                   571 Vernon Woods Dr.
Chicago, IL 60629-3248                               Paris, IL 61944-1037                                 Valparaiso, IN 46385-9106



Woodworth, Allison J                                 Yodlee                                               Zumski, Gary
516 W Melrose St Apt 306                             Lockbox Dept CH 17505                                4204 E. Frontage Rd
Chicago, IL 60657-3787                               Palatine, IL 60055-7405                              Rolling Meadows, IL 60008-2520



Brian and Lourdes Bauman                             E. Philip Groben                                     Jeffrey Wilens
320 N. Aldine Ave.                                   Gensburg Calandriello & Kanter, P.C.                 Lakeshore Law Center
Park Ridge, IL 60068-3012                            200 West Adams St., Ste 2425                         18340 Yorba Linda Blvd.
                                                     Chicago, IL 60606-5251                               Yorba Linda, CA 92886-4058


Jeffrey C Dan                                        Karen R Goodman ESQ                                  Matthew T. Gensburg
Goldstein & McClintock LLLP                          Crane, Simon, Clar & Dan                             Gensburg Calandriello & Kanter, P.C.
111 West Washington                                  135 South LaSalle Street                             200 W Adams St., Ste. 2425
Suite 1221                                           Suite 3705                                           Chicago, IL 60606-5251
Chicago, IL 60602-3482                               Chicago, IL 60603-4101

Mia Victoria I. Rocello                              Patrick S Layng
                                                     Office of the U.S. Trustee, Region 11
                                                     219 S Dearborn St
                                                     Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                      DIRECTV LLC                                          Jefferson Capital System
PO box 982234                                        Attn: Bankruptcies                                   16 Mcleland Rd
El Paso TX 79948-2234                                POB 6550                                             Saint Cloud MN 56303
                                                     Greenwood Village CO 80155-6550


Macy’s Card                                          (d)Macy’s Department Stores                          Portfolio Recovery
PO Box 8113                                          PO Box 8218                                          120 Corporate Blvd
Mason OH 45040                                       Mason OH 45040                                       Ste 100
                                                                                                          Norfolk VA 23502


(d)Portfolio Recovery Associates LLC                 TransUnion
POB 41067                                            555 West Adams Street
Norfolk VA 23541-1067                                Chicago, IL 60661
                 Case 16-39654           Doc 526        Filed 12/08/20 Entered 12/08/20 10:14:37                         Desc Main
                                                        Document      Page 12 of 21

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ad Hoc Committee of Unsecured Creditors           (u)Dale & Gensburg, P.C.                             (u)FactorLaw




(u)Fund Recovery Services, LLC                       (u)Gensburg Calandriello & Kanter, P.C.              (u)Kutchins, Robbins & Diamond, Ltd.




(u)Little Owl Argon, LLC                             (u)Margon LLC                                        (u)Mark Triffler Declaration of Trust




(u)Morris Anderson & Associates, Ltd.                (u)Peraza Capital and Investment, LLC                (u)Sugar Felsenthal Grais & Hammer, LLP




(u)The Cardinal Trust                                (d)American Express National Bank                    (u)Joseph Martinez
                                                     c/o Becket and Lee LLP                               3746 Morning Glory Ave.
                                                     PO Box 3001                                          AK 99534-8000
                                                     Malvern PA 19355-0701


(u)Margon LLC, Mark Triffler, Pete Ferro and         (u)Alejandro Camacho                                 (u)Anitra Aytman Billops




(u)April D. Johnson                                  (u)Brittney Gale Alaimo                              (u)Christina Alston




(u)Dean Sipe                                         (u)Delilah Jasso Rodriguez                           (u)Dennis B. Estrada-Jimenez




(u)Dennis C. Cantrell                                (u)Donald Dotson                                     (u)Eric Shorter
                    Case 16-39654   Doc 526      Filed 12/08/20        Entered 12/08/20 10:14:37     Desc Main
(u)Felicia M. Spiller                         (u)Jennifer
                                                 Document J. SolorioPage 13 of 21        (u)Jerardo Prado




(u)John Fountaine                             (u)John K. Brigoli                         (u)Joseph Canfora




(u)Joseph N. Roberson                         (u)Karen Vinson                            (u)Karensa Hutchens




(u)Kim L. King                                (u)Latonya D. Kitchen                      (u)Lindsay Fore




(u)Lois West                                  (u)Mark Triffler                           (u)Mathew V. Muniz




(u)Matthew Cantor                             (u)Michael P. Bailey                       (u)Patti M. Couture




(u)Pete Ferro                                 (u)Rosemary Gonzalez-Lopez                 (u)Samantha Rae Wilder




(u)Sharon S. Tatumausbie                      (u)Shelly A. DeRousse                      (u)Sonja Hallmon




(u)Stephen Craig Brown                        (u)Steven Prescott                         (u)Theresa Madrigal




(u)Tiffany N. Comfort                         (u)Yolanda J. McKinney                     End of Label Matrix
                                                                                         Mailable recipients   196
                                                                                         Bypassed recipients    56
                                                                                         Total                 252
 Case 16-39654        Doc 526      Filed 12/08/20 Entered 12/08/20 10:14:37        Desc Main
                                   Document      Page 14 of 21



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                            )     Case No. 16-39654
                                                  )     (Jointly Administered)
ARGON CREDIT, LLC, et al,                         )
                                                  )     Chapter 7
                       Debtors.                   )
                                                  )     Hon. Deborah L. Thorne
                                                  )
                                                  )     Hearing Date: January 7, 2021 at 9:00 a.m.
                                                  )

         MOTION FOR ENTRY OF AN ORDER PURSUANT TO BANKRUPTCY
           RULE 9019 APPROVING SETTLEMENT WITH GARY ZUMSKI

         Karen R. Goodman (the “Trustee”), the chapter 7 Trustee in the above captioned cases,

by and through her undersigned counsel, hereby submits this motion (the “Motion”) to this Court

pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

for entry of an order approving settlement between the Trustee and Gary Zumski (“Zumski”). In

support of the Motion, the Trustee states as follows:

                                  PRELIMINARY STATEMENT

         1.     In December 2018, the Trustee (through her predecessor chapter 7 trustee, Eugene

Crane) brought an adversary proceeding against seventeen (17) defendants asserting claims for,

among other things, breach of fiduciary duty and avoidance and recovery of pre-petition transfers

under chapter 5 of the Bankruptcy Code. The Trustee has settled or resolved claims against many

of the defendants either piecemeal or through a semi-global settlement, but had not reached

settlements with any of the three original founders of Argon Credit, LLC – Raviv Wolfe, Berj

Arakelian, and Zumski.
 Case 16-39654        Doc 526        Filed 12/08/20 Entered 12/08/20 10:14:37        Desc Main
                                     Document      Page 15 of 21



        2.      The Trustee has now reached a settlement with Zumski, leaving only six (6)

remaining defendants in the insider adversary proceeding and resulting in gross settlement

proceeds to the estates of $75,000.00.

                                     JURISDICTION AND VENUE

        3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and

28 U.S.C. § 157(a) and Internal Operating Procedure 15(a) of the United States District Court for

the Northern District of Illinois.

        4.      Venue is proper in this district pursuant to 28 U.S.C. § 1408.

        5.      The predicate for the relief requested in this Motion is Bankruptcy Rule 9019.

                                           BACKGROUND

  I.    General Case Background

        6.      On December 16, 2016 (the “Petition Date”), Argon Credit, LLC (“Argon

Credit”) and Argon X, LLC (“Argon X,” together with Argon Credit, the “Debtors”) filed

voluntary petitions for relief under chapter 11 of title 11 of the United State Code (the

“Bankruptcy Code”).

        7.      On January 11, 2017, the Debtors’ bankruptcy cases were converted from cases

under chapter 11 to cases under chapter 7.

        8.      Deborah K. Ebner was appointed the interim chapter 7 trustee of the Debtors’

estates, but resigned on April 17, 2017.

        9.      Eugene Crane was appointed as interim chapter 7 trustee on April 17, 2017 and

confirmed by the Court on July 6, 2017.




                                                 2
 Case 16-39654       Doc 526      Filed 12/08/20 Entered 12/08/20 10:14:37          Desc Main
                                  Document      Page 16 of 21



       10.     On July 11, 2017, the Court entered an order authorizing Eugene Crane, as

chapter 7 trustee, to employ Freeborn as special counsel to, among other things, pursue chapter 5

causes of action on a contingency fee basis. (ECF No. 207).

       11.     On June 1, 2020, the Trustee was appointed as the successor chapter 7 trustee

after Mr. Crane’s resignation.

       12.     On July 30, 2020, the Court entered an order authorizing the Trustee to retain

Freeborn on the same terms as previously approved with respect to Mr. Crane. (ECF No. 505).

 II.   The Insider Adversary

       13.     On December 14, 2018, Mr. Crane, the then-chapter 7 trustee, filed a complaint as

case number 18-ap-00947 (the “Insider Adversary”) against multiple defendants, including

Zumski for breach of fiduciary duty and avoidance and recovery of certain transfers under

chapter 5 of the Bankruptcy Code. In particular, the complaint alleged that Zumski breached his

fiduciary to Argon Credit by, among other things, engaging in a scheme to funnel assets away

from the Debtors and their creditors for which he personally benefitted, improperly transferring

assets to insiders, and knowingly submitting false or misleading financial reports to the Debtors’

secured lender to conceal the transfer of Argon Credit’s assets. The Trustee seeks millions of

dollars in damages from the named defendants for breach of fiduciary duty.

       14.     The Trustee also asserted chapter 5 claims against Zumski to avoid and recover

$31,664.80 in pre-petition transfers.

III.   The Proposed Settlement

       15.     Since the filing of the complaints, the Trustee (and her predecessor, Mr. Crane)

have been engaged in discussions regarding the merits of the various claims against Zumski and

potential settlement. Settlement discussions proved logistically challenging given the number of




                                                3
 Case 16-39654         Doc 526     Filed 12/08/20 Entered 12/08/20 10:14:37          Desc Main
                                   Document      Page 17 of 21



total defendants, types of claims asserted, number of different counsel involved, and various

procedural postures with some defendants answering, others extending their deadlines, and

another moving to dismiss.

       16.       After much back-and-forth, and several exchanges of information and documents,

the Trustee and Zumski have entered into a settlement agreement (the “Settlement Agreement”)

fully resolving the claims asserted in the Insider Adversary. A true and correct copy of the

Settlement Agreement is attached hereto as Exhibit 1.

       17.       The relevant terms of the Settlement Agreement are as follows:

                Zumski shall pay the Trustee the sum of $75,000.00 (the “Settlement Sum”) in full
                 satisfaction of the claims asserted against him in the Insider Adversary.

                The Settlement Sum shall be paid in monthly installment payments. Zumski’s
                 performance of his payment obligations is secured by his execution of a consent
                 judgment in the amount of $120,000.00 which shall be enforceable upon an
                 uncured payment default.

                Zumski shall release the Debtors, their estates, and the Trustee from any and all
                 claims, demands, obligations, debts, and causes of action of every kind or nature,
                 in law or equity, whether now known or unknown, vested or contingency, arising
                 on or before the date of the Settlement Agreement including, without limitation,
                 all claims scheduled or filed against the Debtors’ estates and any claim arising
                 from payment of the Settlement Sum pursuant to 11 U.S.C. § 502(h).

                The Trustee shall release Zumski from any and all claims, demands, obligations,
                 debts, and causes of action of every kind or nature, in law or equity, whether now
                 known or unknown, vested or contingency, belonging to the Debtors or their
                 estates as of the date of the Settlement Agreement including, without limitation,
                 the claims for relief asserted or that could have been asserted in the Insider
                 Adversary.

                Upon Court approval and the occurrence of the agreement’s effective date, the
                 Trustee will dismiss Zumski as a defendant in the Insider Adversary with
                 prejudice.
                                    RELIEF REQUESTED

       18.       By this Motion, the Trustee seeks entry of an order approving the Settlement

Agreement pursuant to Bankruptcy Rule 9019(a).


                                                 4
 Case 16-39654        Doc 526      Filed 12/08/20 Entered 12/08/20 10:14:37              Desc Main
                                   Document      Page 18 of 21



       19.     Pursuant to Bankruptcy Rule 9019(a), “[o]n motion by the trustee and after notice

and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).

Such settlements should be approved by a court if they are fair and reasonable and in the best

interests of the debtor’s estate. See Depoister v. Mary M. Halloway Found., 36 F.3d 582, 586

(7th Cir. 1994) (“In conducting a hearing under Rule 9019(a), the bankruptcy court is to

determine whether the proposed compromise is fair and equitable and in the best interests of the

bankruptcy estate.”) (internal citations omitted); In re Andreuccetti, 975 F.2d 413, 421 (7th Cir.

1992) (holding that Bankruptcy Rule 9019(a) authorizes the court to approve a settlement if “the

settlement is in the best interests of the estate”); In re Energy Coop., Inc., 886 F.2d 921, 926-27

(7th Cir. 1989) (providing that “[t]he benchmark for determining the propriety of a bankruptcy

settlement is whether the settlement is in the best interests of the estate”); In re Griffen Trading

Co., 270 B.R. 883, 903 (Bankr. N.D. Ill. 2001), aff’d, 270 B.R. 905 (N.D. Ill. 2001) (citing

LaSalle Nat’l Bank v. Holland (In re Am. Reserve Corp.), 841 F.2d 159, 161 (7th Cir. 1987)).

       20.     Compromises are tools for expediting the administration of the case and reducing

administrative costs and are favored in bankruptcy. See Fogel v. Zell, 221 F.3d 955, 960 (7th

Cir. 2000) (“Judges naturally prefer to settle complex litigation than to see it litigated to the hilt,

especially when it is litigation in a bankruptcy proceeding – the expenses of administering the

bankruptcy often consume most or even all of the bankrupt’s assets.”); Meyers v. Martin (In re

Martin), 91 F.3d 389, 393 (3d Cir. 1996) (“To minimize litigation and expedite the

administration of a bankruptcy estate, compromises are favored in bankruptcy.”); In re A&C

Props., 784 F.2d 1377, 1381 (9th Cir. 1986).

       21.     The Court should grant a trustee’s request for approval of a settlement except in

the very limited circumstance where a proposed settlement “falls below the lowest point in the




                                                  5
 Case 16-39654       Doc 526     Filed 12/08/20 Entered 12/08/20 10:14:37              Desc Main
                                 Document      Page 19 of 21



range of reasonableness.”     Energy Coop., 886 F.2d at 929; Official Comm. of Unsecured

Creditors of Artra Group, Inc. v. Artra Group, Inc. (In re Artra Group, Inc.), 300 B.R. 699, 702

(Bankr. N.D. Ill. 2003) (same); In re Rimsat, Ltd., 224 B.R. 685, 688 (Bankr. N.D. Ind. 1997)

(providing that the court is required only “to canvas the issues in order to determine whether the

settlement falls below the lowest point in the range of reasonableness”); In re Telesphere

Commc’ns, Inc., 179 B.R. 544, 553 (Bankr. N.D. Ill. 1994).

       22.     In determining whether a proposed settlement is appropriate, neither an

evidentiary hearing nor a rigid mathematical analysis is required. Depoister, 36 F.3d at 586, 588

(evidentiary hearing not required); In re Energy Coop., 886 F.2d at 928-29 (rigid mathematical

analysis of settlement values not required); In re Am. Reserve Corp., 841 F.2d at 163 (mini-trial

not required). Rather, the Seventh Circuit offers the following guidelines:

       Central to the bankruptcy judge’s determination is a comparison of the
       settlement’s terms with the litigation’s probable costs and probable benefits.
       Among the factors the bankruptcy judge should consider in [the] analysis are the
       litigation’s probability of success, the litigation’s complexity, and the litigation’s
       attendant expense, inconvenience, and delay.

Am. Reserve Corp., 841 F.2d at 161 (citations omitted).

       23.     The proposed settlement with Zumski satisfies this standard. Zumski has agreed

to pay the Debtors’ estates the sum of $75,000.00 and waive all claims against the estates.

       24.     While the Trustee has asserted claims in the millions of dollars, the Trustee

submits that this settlement is well within the reasonable range of possible litigation outcomes

taking into account the potential defenses Zumski may have and, in particular, the Trustee’s

likelihood of recovering more against Zumski.

       25.     The Trustee previously reached a semi-global settlement with other defendants

which exhausted the funds remaining in Argon Credit’s director’s and officer’s liability

insurance policy. The remaining defendants, including Zumski, must therefore pay any further


                                                 6
 Case 16-39654       Doc 526     Filed 12/08/20 Entered 12/08/20 10:14:37            Desc Main
                                 Document      Page 20 of 21



costs of defense and settlement funds out of their own pockets. Zumski has provided the Trustee

with information sufficient to satisfy the Trustee that even if she were to obtain a substantial

judgment against Zumski, she would be unlikely to recover that amount in full.

       26.     Moreover, Fund Recovery Services, LLC (“FRS”), the Debtors’ pre-petition

secured lender, has recently filed a complaint in the U.S. District Court for the Northern District

of Illinois as case number 1:20-cv-05730 against many of the same defendants named in the

Insider Adversary, including Zumski. FRS’s complaint asserts numerous causes of action

including claims under the Racketeer Influenced and Corrupt Organizations Act and seeks

hundreds of millions of dollars in damages. This action further reduces the likelihood of the

Trustee receiving a substantial recovery against Zumski because, at a minimum, Zumski will be

forced to pay to defend this litigation as well and likely could not afford to repay such a

substantial judgment to FRS.

       27.     The Trustee submits that the proposed settlement is appropriate under the

circumstances because it allows the Trustee to avoid the costs of litigation which are likely to be

substantial and avoid the uncertainty associated with litigation and a potentially difficult

recovery. In short, the Trustee believes that the settlement maximizes the value of the estates

while minimizing the expenses incurred.

       28.     Accordingly, the Trustee submits that the Court should approve the Settlement

Agreement pursuant to Bankruptcy Rule 9019(a).

                                            NOTICE

       29.     The Trustee has served notice of this Motion on the Debtors, U.S. Trustee, and all

creditors pursuant to Bankruptcy Rule 2002 and stated that copies of the complete Motion may




                                                7
 Case 16-39654       Doc 526     Filed 12/08/20 Entered 12/08/20 10:14:37         Desc Main
                                 Document      Page 21 of 21



be obtained from counsel for the Trustee upon request. The Trustee submits that such notice is

appropriate under the circumstances.

       WHEREFORE, the Trustee respectfully requests that the Court enter an order: (i)

approving the Settlement Agreement with Zumski, and (ii) granting such other and further relief

as this Court deems just and proper.



Dated: December 8, 2020                     KAREN R. GOODMAN, CHAPTER 7
                                            TRUSTEE

                                            By: /s/ Elizabeth L. Janczak
                                               One of Her Attorneys

                                             Shelly A. DeRousse, Esq.
                                             Elizabeth L. Janczak, Esq.
                                             FREEBORN & PETERS LLP
                                             311 South Wacker Drive, Suite 3000
                                             Chicago, Illinois 60606-6677
                                             Telephone: 312.360.6000
                                             Facsimile: 312.360.6520
                                             sderousse@freeborn.com
                                             ejanczak@freeborn.com




                                              8
